Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to the application filed July 28, 2021. Claims 1-22 are pending and examined in the instant office action. The rejections are as stated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps efficient order data storage, retrieval and matching in a directed cross transaction. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of defining a guarantee order book, said guarantee order book pertaining to a designated market maker and configured to be populated with guarantee orders for one or more order sending firms that are permissioned to send directed orders to the designated market maker; receiving a plurality of guarantee orders from associated with the designated market maker, at least one of the plurality of guarantee orders intended for a specific one of the one or more order sending firms; and populating the at least one data defining the guarantee order book with the received plurality of guarantee orders, said guarantee order book being searchable. The claimed process simply describes series of steps for efficient order data storage, retrieval and matching in a directed cross transaction. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a plurality of servers communicatively coupled via wired or wireless communications links, at least one of said servers comprising a posting market 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a plurality of servers communicatively coupled via wired or wireless communications links, at least one of said servers comprising a posting market center system and a network to perform the steps. The server in the steps is recited at a high level of generality, i.e., as a generic server performing a generic computer function of processing data. This generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1 and 12.  Furthermore, the dependent claims 2-11 and 13-22 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims recite the plurality of guarantee orders are maintained hidden from the specific one of the one or more order sending firms and receiving from the specific one of the one or more order sending firms, a directed order that is directed to the designated market maker; responsive to receiving the directed order, automatically activating a plurality of routines that comprise: searching, according to a predetermined search sequence, the guarantee order book for the at least one guarantee order; matching the at least one guarantee order with the directed order to create a matched order; and automatically executing the matched order, automatically notifying the designated market maker only after the matched order is executed, defining a specific guarantee order book pertaining to a particular market maker, said specific guarantee order book configured to be populated with guarantee orders for each order sending firm that is permissioned to send directed orders to said particular market maker, wherein the directed order 
 Dependent claims 2-11 and 13-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.



The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1, 3-12 and 14-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication to U.S. Patent Application Publication 2003/0009414 to Furbush et al. (hereinafter Furbush).

Claims 1 and 12, Furbush  discloses a method and system for efficient order data storage, retrieval and matching, comprising a plurality of servers communicatively coupled via wired or wireless communications links, at least one of said servers comprising a posting market center system comprising a data structure defining a guarantee order book, said guarantee order book pertaining to a designated market maker and configured to be populated with guarantee orders 
Claim 3, Furbush discloses receiving, by the posting market center system from the specific one of the one or more order sending firms, a directed order that is directed to the designated market maker; responsive to receiving the directed order, automatically activating a plurality of routines that comprise: searching, according to a predetermined search sequence, the guarantee order book for the at least one guarantee order; matching the at least one guarantee order with the directed order to create a matched order; and automatically executing the matched order (¶31-¶36). 
Claim 4, Furbush discloses automatically notifying the system associated with the designated market maker only after the matched order is executed (¶24-¶27).
Claim 5, Furbush discloses that the posting market center system is networked with a plurality of systems associated with a plurality of designated market makers and order sending firms, and wherein the posting market center system further comprises a plurality of other data structures, each defining a specific guarantee order book pertaining to a particular market maker, said specific guarantee order book configured to be populated with guarantee orders for each order sending firm that is permissioned to send directed orders to said particular market maker (¶24-¶27). 

Claim 7, Furbush discloses validating, by interrogating a permissions table, that the specific one of the one or more order sending firms is permissioned to send directed orders to the designated market maker (¶2, ¶23-¶27). 
Claim 8, Furbush discloses at least one other guarantee order in the guarantee order book comprises a pegged order, the method further comprising: automatically updating a price of the pegged order when the posting market center system determines that a national best bid or offer (NBBO) changes (¶2, ¶17 and ¶23). 
Claim 9, Furbush discloses that the pegged order includes at least one of a discretionary offset, a peg offset and a peg limit (¶2, ¶17, ¶23 and ¶63-¶71). 
Claim 10, Furbush discloses automatically adjusting a price at which the matched order is to execute so as to prevent a trade through violation (¶2, ¶23 and ¶25).
Claim 11, Furbush discloses that determining that, after said matching, a portion of the guarantee order remains unmatched; and returning the unmatched portion of the guarantee order to the guarantee order book (¶2, ¶23 and ¶73).

Claim Rejections - 35 USC § 103
            The following is a quotation of AIA  35 U.S.C.  § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
    
            The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
unobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Furbush in view of Korhammer et al. US 2004/0143538 A1, hereinafter “Korhammer”.

Claims 2 and 13 Furbush fails to teach “wherein an existence and source of the plurality of guarantee orders are maintained hidden from the specific one of the one or more order sending firms”.
However, Korhammer teaches wherein an existence and source of the plurality of guarantee orders are maintained hidden from the specific one of the one or more order sending firms (¶54-¶57).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the teachings of Furbush to include wherein an existence and source of the plurality of guarantee orders are maintained hidden from the specific one of the one or more order sending firms for improving the efficiency and security of traded orders. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waelbroecket al. US 2004/0034591 A1 discloses “a computer-implemented system and method of managing market information across a network of data providers, comprising the steps of electronically receiving first data including confidential information regarding market participants in a first system that protects said first data behind a firewall; electronically receiving second data including confidential information regarding market participants in a second system that protects said second data behind a firewall and electronically receiving an order and targeting parameters from a first market participant…”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully Submitted

/HANI M KAZIMI/Primary Examiner, Art Unit 3691